DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 17/078,192, filed 20 October 2020.
Claims 1–20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informality: the claim does not end with a period.  M.P.E.P. § 608.01(m).  Appropriate correction is required.
Claims 17 and 20 are objected to because of the following informality: in the fourth line, “comprising” should be “comprises”.
Claims 9, 11, 13, 17, and 20 are objected to for want of conformity to 37 C.F.R. § 1.75(i), which requires each element or step in a claim to be given a separate line indentation.  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2009/0059046 A1 (“Hasegawa”).
Hasegawa, directed to a color camera, teaches with respect to claim 1, a method, comprising:
obtaining image signals from an image sensor (¶ 0077, recording still images from CCDs 3a and 3b);
identifying select image signals from an image sensor (id., reading four individual single frames);
identifying select image signals associated with Ultraviolet (UV) and Infrared (IR) image data from the image signals (¶¶ 0102, 0104, separating UV and infrared);
embedding the UV and IR image data in a video feed that comprises Red, Green, and Blue (RGB) image data associated with the image signals (Figs. 2–3, composite image signals including red, green, blue, and invisible signal data); and
providing the video feed with the UV and IR image data and the RGB image data to a computing core of a host device (Fig. 1, outputting to external recording/reproducing system 15).

Regarding claim 5, Hasegawa teaches the invention of claim 1, wherein embedding further includes embedding the UV and IR image data within an active video component of the video feed (Figs. 2–3, composite image signals including red, green, blue and invisible signal data as sequential frames).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. § 103 as unpatentable over Hasegawa in view of Applicant-Admitted Prior Art.  Claim 2 is directed to receiving image signals over a LVDS port, and claim 3 is directed to receiving image signals over a 7:1 serial data link.  However, the specification and claim 12 refer to the use of a “standard video interface” for transmitting video, and the specification at ¶¶ 0022–25 further describes the claimed sensor port formats as extant for “modern image sensors”, even including a standard MIPI CSI-2 cable by name.  Considering this, Applicant is considered to have conceded the non-patentability of the use of standard ports and links for their usual function.

Claims 9–14 and 17–20 are rejected under 35 U.S.C. § 103 as being unpatentable over Hasegawa in view of U.S. Patent Application Publication No. 2020/0036944 A1 (“Zhu”).
Hasegawa teaches the method of claim 1, wherein embedding further includes providing the video feed with the UV and IR image data and the RGB image data to a processor using a video interface (Fig. 1, outputting to external recording/reproducing system 15).
The claimed invention further recites that the method is processed on an integrated circuit comprising an FPGA.  Hasegawa does not specify implementation using an FPGA.  However, Zhu, directed to a video codec, teaches with respect to claim 9:
wherein the method is processed on an integrated circuit comprising a Field-Programmable Gate Array (FPGA) that performs the obtaining, the identifying, and the embedding (¶¶ 0168–169, Fig. 10; processors for encoding and decoding implemented in FPGAs).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to build the Hasegawa system using an FPGA for image processing, as taught by Zhu, due to the well-known FPGA benefits of low cost, high speed, and quick prototyping and commercialization.  See M.P.E.P. § 2144.07 (obvious to use known material for its intended use based on its known suitability for that intended use).

Regarding claim 10, Hasegawa in view of Zhu teaches the method of claim 9, wherein providing the video feed to the computing core of the host device further includes:
separating, by the processor, at least UV image, at least one IR image, and at least one RGB from the video feed (Hasegawa Figs. 2–3, sequential color and invisible frames); and
providing, by the processor, the video feed to the computing core of the host device as the at least one UV image, the at least one IR image, and the at least one RGB image (Fig. 1, outputting to external recording/reproducing system 15),
wherein the processor performs the providing of the video feed to the computing core of the host device separately from the obtaining, the identifying, and the embedding that are performed by the FPGA of the integrated circuit (M.P.E.P. § 2144.04(V)(C), obvious as a matter of law to make prior art components separable if desirable to do so for any reason).

Regarding claim 11, Hasegawa in view of Zhu teaches the method of claim 10 further comprising, providing the integrated circuit as an image sensor bridge interface within a peripheral device that is connected to the host device (Hasegawa Fig. 1, camera 1 connected to recording/reproducing system 15),
and wherein the peripheral device is a valuable media handling device and the host device is a transaction terminal (Zhu ¶ 0167, application to paid broadcasting, including cable or satellite television).

Regarding claim 12, Hasegawa in view of Zhu teaches a host device comprising a computing core (Hasegawa Fig. 1, recording/reproducing system 15); and
a peripheral device connected to the host device (id., camera 1), the peripheral device comprising:
an image sensor (id., CCDs 3a–3b,);
an integrated circuit situated between the image sensor and the computing core of the host device (id., memories 4, memory output switch means 7, electronic shutter control means 6, trigger generation means 18); and
a processor (id., obvious to implement processing circuitry in one or more than one chips, M.P.E.P. § 2144.04(V)(C));
the integrated circuit comprising a Field-Programmable Gate Array (FPGA) (Zhu ¶¶ 0168–169; FPGAs known and common to be suitable for video codecs at time of effective filing, M.P.E.P. § 2144.07);
the FPGA configured to:
receive image signals captured by the image sensor (Hasegawa ¶ 0077, recording still images from CCDs);
identify Ultraviolet (UV) and Infrared (IR) image data from the image signals (¶¶ 0102, 0104, separating UV and infrared);
identify Red, Green, and Blue (RGB) image data from the image signals (¶ 0077, reading color signals as sequential frames);
embed the UV and IR image data within a video feed with the RGB image data (Figs. 2–3, composite image signals including red, green, blue, and invisible signal data); and
pass the video feed to the processor using a standard video interface (claimed use of “standard” interface considered a disclaimer of patentability);
the processor configured to:
receive the video feed from the FPGA (obvious to implement processing circuitry in one or more than one chips, M.P.E.P. § 2144.04(V)(C)); and
provide the video feed with the RGB image data and with embedded UV and IR image data to the computing core of the host device over a connection to the host device (Fig. 1, outputting to external recording/reproducing system 15).

Regarding claim 13, Hasegawa in view of Zhu teaches the system of claim 12, wherein the host device is a transaction terminal comprising: an Automated Teller Machine (ATM), a Self-Service Terminal (SST), a Point-Of-Sale (POS) terminal, or a kiosk, and wherein the peripheral device is a valuable media handling device (Zhu ¶ 0167, application to paid broadcasting or streaming, or optical media production and distribution).

Regarding claim 14, Hasegawa in view of Zhu makes obvious the system of claim 12, wherein the processor of the peripheral is decoupled from the FPGA via the standard video interface (claim to “standard” component in its ordinary use considered admission of prior art)
so as to permit the processor of the peripheral device to be replaced with a different processor without changing and without modifying the FPGA (questionable whether limitation is considered a mere statement of intended use with no weight, M.P.E.P. § 2111.02(II); even if considered a weighted limitation, identifying a known benefit of the use of a “standard interface” to build claimed peripheral with two chips instead of one chip not considered patentable; M.P.E.P. § 2144.04(V)(C)).

Regarding claim 17, Hasegawa in view of Zhu teaches the system of claim 12, wherein the FPGA performs embedding of the UV and IR image data by embedding the UV and IR data within an active video component of the video feed (Figs. 2–3, composite image signals including red, green, blue, and invisible signal data as sequential frames),
wherein the active video component also comprising [sic] the RGB image data (id.).

Regarding claim 18, Hasegawa in view of Zhu teaches the system of claim 12, wherein the processor of the peripheral device is further configured to provide the video feed to the computing core of the host device by:
separating at least one UV image, at least one IR image, and at least one RGB from the video feed (Hasegawa Figs. 2–3, sequential color and invisible frames); and
providing the video feed to the computing core of the host device as the at least one UV image, the at least one IR image, and the at least one RGB image (Fig. 1, outputting to external recording/reproducing system 15).

Regarding claim 19, Hasegawa in view of Zhu teaches an integrated circuit, comprising:
an image sensor port to connect to an image sensor (Hasegawa Fig. 1, CCDs 3a and 3b connected to other circuitry in camera 1); and
a Field-Programmable Gate Array (FPGA) (Zhu ¶¶ 0168–169; FPGAs known and common to be suitable for video codecs at time of effective filing, M.P.E.P. § 2144.07);
wherein the FPGA is configured to:
receive image signals captured by the image sensor (Hasegawa ¶ 0077, recording still images from CCDs);
identify Ultraviolet (UV) and Infrared (IR) image data from the image signals (¶¶ 0102, 0104, separating UV and infrared);
identify Red, Green, and Blue (RGB) image data from the image signals (¶ 0077, reading color signals as sequential frames);
embed the UV and IR image data within a video feed with the RGB image data (Figs. 2–3, composite image signals including red, green, blue, and invisible signal data); and
pass the video feed to the processor using a standard video interface (claimed use of “standard” interface considered a disclaimer of patentability).

Regarding claim 20, Hasegawa in view of Zhu teaches the integrated circuit of claim 19, wherein the FPGA performs embedding of the UV and IR image data by embedding the UV and IR data . . . within an active video component of the video feed (Figs. 2–3, composite image signals including red, green, blue, and invisible signal data as sequential frames),
wherein the active video component also comprising [sic] the RGB image data (id.).

Allowable Subject Matter
Claims 4, 6, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the claims are directed to multiplexing the UV and IR components of the image data by embedding them in a vertical or horizontal blanking component of the video feed.  This is distinct from Hasegawa, in which the UV and IR signals are given their own component sequential frames, not embedded within other color frames.  Prior art exists that teaches synchronizing illumination with a blanking period for UV and IR imaging, but this does not teach the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2021/0082085 A1
US 2020/0014855 A1
JP H01-264146 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/David N Werner/Primary Examiner, Art Unit 2487